Luke, J.
Alvin Johnson was indicted for assault with intent to murder and was convicted of shooting at another. M. E. Pope testified that, without provocation, the defendant shot at him twice with a double-barrel shotgun loaded with small shot, missing him the first shot, but hitting him the second shot with numerous small shot. In his statement at the trial the defendant said that Pope’s dog had been killing Mrs. Johnson’s sheep, and that he (defendant) told Pope that if he did not tie his dog up he (defendant) would have to.kill him; that Pope said: “Well, if you do, there will be killing done;” that the defendant shot the dog, and that when Pope called for his gun and came running down the road with something in his hands that looked like a gun he (defendant) shot Pope with small shot.
The evidence abundantly supports the verdict, and the court did not err in overruling the motion for a new trial, containing only the usual general grounds.

Judgment affirmed.


Broyles, Q. J., and Bloodworlh, J., concur.